707 F.2d 367
Lawrence Frederick CARLSON, Petitioner-Appellant,v.Tany S. HONG, Attorney General, State of Hawaii, Respondent-Appellee.
No. 82-4557.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 11, 1983.Decided April 18, 1983.

Philip D. Bogetto, Honolulu, Hawaii, for petitioner-appellant.
Shirley Smith, Deputy Pros.  Atty., Honolulu, Hawaii, for respondent-appellee.
Appeal from the United States District Court for the District of Hawaii.
Before BROWNING, Chief Judge, and WRIGHT and WALLACE, Circuit Judges.
PER CURIAM:


1
The district court, 545 F. Supp. 352, ruled that a state prisoner is not entitled to section 2254 relief for a violation of article IV(e) of the Interstate Agreement on Detainers Act.  To be cognizable under section 2254, an error must be " 'a fundamental defect which inherently results in a complete miscarriage of justice,' " and it must present " 'exceptional circumstances where the need for the remedy afforded by the writ of habeas corpus is apparent.' "   Davis v. United States, 417 U.S. 333, 346, 94 S. Ct. 2298, 2305, 41 L. Ed. 2d 109 (1974), quoting Hill v. United States, 368 U.S. 424, 82 S. Ct. 468, 7 L. Ed. 2d 417 (1962).  We have held that an article IV(e) violation does not rise to the required level of seriousness.   Hitchcock v. United States, 580 F.2d 964 (9th Cir.1978).


2
Cody v. Morris, 623 F.2d 101 (9th Cir.1980), is not to the contrary.  That case dealt with article IV(c), not article IV(e).  Article IV(c) requires that the detainee be brought to trial within 120 days.  This has its roots in the constitutional provision for speedy trial.  There is no similar fundamental right under article IV(e).


3
AFFIRMED.